Citation Nr: 1039331	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus or to 
in-service herbicide exposure. 

3.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to service-
connected diabetes mellitus.

6.  Entitlement to service connection for heart disease, to 
include residuals of old myocardial infarction, cardiac 
catheterization, angina, and coronary artery disease, to include 
as secondary to service-connected diabetes mellitus.
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in August 2006 and 
September 2008 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in San Juan, Puerto Rico. 

One of the issues certified for appellate review was service 
connection for history of myocardial infarction and cardiac 
catheterization.  As reflected on the title page of this 
decision, the Board has slightly recharacterized that issue to 
encompass all types of heart disease.  

A claimant's identification of the benefit sought does not 
require any technical precision.  Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007)("It is the pro se claimant who knows 
what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission.")  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009)(stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
that claim"); 38 C.F.R. § 3.159(c)(3).  Indeed, the record shows 
that the Veteran's claimed heart disorder has also been described 
as being coronary artery disease.  Thus, given the Veteran's 
description of his claim, the Board finds that recharacterization 
of the issue of entitlement to service connection for heart 
disease, to include residuals of old myocardial infarction, 
cardiac catheterization, angina, and coronary artery disease, to 
include as secondary to service-connected diabetes mellitus, is 
most appropriate.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  The 
Secretary of Veterans Affairs subsequently directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides in the Republic of Vietnam 
during the Vietnam era.   

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  Ischemic heart disease was defined as including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 
53202.  However, under the Congressional Review Act there is a 
60-day waiting period before an agency may implement a major rule 
to allow Congress an opportunity to review the regulation.  There 
will be at least a 60-day delay between the issuance of the final 
regulation and when VA can begin paying benefits. Thus, as the 
Veteran has raised a claim for service connection for heart 
disease, to include residuals of old myocardial infarction, 
cardiac catheterization, angina, and coronary artery disease, the 
Board must stay action on this matter in accordance with the 
Secretary's stay, as it has not yet been lifted.  

A review of the record shows an inferred claim for service 
connection for cataracts.  Specifically, in a report dated in 
April 2008, a VA examiner stated that the Veteran's service 
connected diabetes mellitus had worsened and/or aggravated his 
bilateral cataracts.  The issue of entitlement to service 
connection for bilateral cataracts, to include as being secondary 
to service connected diabetes mellitus, has not been considered 
by the RO.  Such should be afforded proper consideration.

FINDINGS OF FACT

1.  A preponderance of the evidence of record reveals that the 
Veteran's diabetes mellitus is controlled by insulin and a 
restricted diet, but not physician-prescribed regulation of 
activities.

2.  A preponderance of the evidence of record reveals that the 
Veteran's hypertension is first shown many years after the 
Veteran's separation from service, and is not shown to be related 
to events, disease, or injury during military service or any 
service-connected disability.

3.  A preponderance of the evidence of record does not show that 
the Veteran has a diagnosis of diabetic retinopathy throughout 
the appeals period.

4.  A preponderance of the evidence of record does not show that 
the Veteran has a currently diagnosed disorder of peripheral 
neuropathy of the right upper extremity.

5.  A preponderance of the evidence of record does not show that 
the Veteran has a currently diagnosed disorder of peripheral 
neuropathy of the left upper extremity.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).


2.  Hypertension was not incurred in active service, may not be 
presumed to have been so incurred, and is not proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2010).

3.  Diabetic retinopathy was not incurred in active service and 
is not proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  Peripheral neuropathy of the right upper extremity was not 
incurred in active service, may not be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).

5.  Peripheral neuropathy of the left upper extremity was not 
incurred in active service, may not be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the increased rating and service connection claims, the 
VCAA duty to notify was satisfied by way of letters sent to the 
Veteran in April 2006 and March 2008 that fully addressed all 
notice elements.  The letters were sent prior to the initial RO 
decisions in these matters.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  In a November 
2008 letter, the RO again notified the Veteran of requirements of 
the VCAA in regards to his increased rating disability.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in April 2006 and March 
2008, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With those letters, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and service 
personnel records as well as VA and private treatment records.  
The Veteran submitted written statements discussing his 
contentions and private treatment records.

VA examinations with respect to the service connection issues on 
appeal were obtained in December 2005, May 2006, June 2006, July 
2006, April 2008, and August 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the August 2009 VA examination 
obtained in this case is more than adequate, as it is predicated 
on a full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include VA and private treatment records, 
and the statements of the Veteran, and provides a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2010).  

The Veteran was also provided with VA examinations relating to 
his increased rating claim in April 2008 and August 2009.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's diabetes mellitus 
disability under the applicable rating criteria.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Increased Evaluation for Diabetes Mellitus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2010), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran is currently assigned a 20 percent rating for type II 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2010).  Pursuant to Diagnostic Code 7913, a 40 percent rating is 
warranted when the condition requires insulin, restricted diet, 
and regulation of activities.

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  Id. 

The Veteran has many complications associated with his service-
connected diabetes mellitus, including peripheral neuropathy of 
the lower bilateral extremities and erectile dysfunction, for 
which he has been granted service connection and is receiving 
separate ratings.  The evaluations of these separate ratings are 
not before the Board at the present time.  Additional claimed 
complications of service-connected diabetes, including peripheral 
neuropathy of the upper bilateral extremities, diabetic 
retinopathy, and hypertension, are adjudicated below.  

The Court has held that in order for a Veteran to be entitled to 
a 40 percent disability rating under Diagnostic Code 7913, the 
evidence must show that it is medically necessary for him to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence 
is required to support the "regulation of activities" criterion 
of such rating.  Id.

The Veteran indicated that he wanted an increased rating for his 
service-connected diabetes mellitus in his March 2008 increased 
rating claim.  None of them reference the Veteran being advised 
to regulate and/or restrict his activities.

An April 2008 VA diabetes mellitus examination report showed that 
the Veteran's service-connected disability had onset in 1980.  
The examiner indicated that the course of the disability was 
stable with use of oral medication as current treatment with no 
side effects.  It was further noted that the Veteran had no 
history of hospitalization, surgery, hypoglycemic reactions, or 
ketoacidosis associated with his diabetes mellitus.  While the 
examiner reported that the Veteran was instructed to follow a 
restricted or special diet, he also noted that the Veteran was 
not restricted in his ability to perform strenuous activities.  
Effects on usual daily activities due to diabetes were noted as 
mild (chores, recreation, traveling, feeding, and driving) or 
moderate (exercise and sports).  

VA treatment notes dated in 2008 and 2009 detailed findings of 
diabetes mellitus with tight glycemic control. 

In his May 2009 substantive appeal, the Veteran asserted that his 
diabetes symptomatology had worsened in the last year to the 
point that all his daily activities were affected and limited in 
order to avoid insulin and that he was following a strict diet.

In an August 2009 VA diabetes mellitus examination report, the 
examiner noted that the Veteran was using one oral hypoglycemic 
medication and that his glycemic control was excellent.  The 
Veteran denied any history of hospitalization, surgery, 
hypoglycemic reactions, or ketoacidosis associated with his 
diabetes mellitus.  While the examiner reported that the Veteran 
was instructed to follow a restricted or special diet, he also 
noted that the Veteran was not restricted in his ability to 
perform strenuous activities.  

In an August 2009 VA peripheral nerves examination report, 
effects on usual daily activities due to peripheral neuropathy of 
the lower extremities were noted as severe (chores, exercise, and 
sports), moderate (shopping and traveling), or mild (recreation).  

As noted previously, to warrant an evaluation in excess of 20 
percent for diabetes mellitus, the medical evidence must show 
that the Veteran is treated with insulin, has a restricted diet, 
and that his activities are regulated.  The aforementioned 
medical evidence confirms that the Veteran is treated with 
insulin and has a restricted diet.  However, it does not show 
that the Veteran's activities are regulated as contemplated by 
the regulation.

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report increased 
diabetes mellitus symptomatology because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  However, the clinical evidence of record 
does not indicate that the assignment of any additional increased 
evaluation is warranted.  As the Veteran's statements are 
inconsistent with the evidence of record, the Board does not find 
the Veteran's assertions of increased diabetes mellitus symptoms 
to be credible in this respect.  Caluza v. Brown, 7 Vet. App. 498 
(1995) (in determining whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of a veteran).  Thus, evidence of increased 
diabetes mellitus symptomatology has not been established, either 
through medical evidence or through his statements.

For all the foregoing reasons, the Veteran's claim for 
entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the preponderance 
of the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Although the Veteran has submitted evidence of medical 
disabilities, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable.  Evidence of record detailed that the Veteran 
was employed as an accountant until he retired of his own accord 
in 2004.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected diabetes mellitus disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  There is simply no 
objective evidence showing that the service-connected diabetes 
mellitus has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned 20 percent rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe 



symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted. 

Claims for Entitlement to Service Connection

The Veteran has asserted that he suffers from multiple disorders, 
to include hypertension, diabetic retinopathy, and peripheral 
neuropathy of the bilateral upper extremities, as a direct result 
of his service-connected diabetes mellitus.  In addition, he has 
also contended that his claimed hypertension is secondary to in-
service herbicide exposure. 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including cardiovascular-renal disease (including 
hypertension), may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2010).

It is important to note that the diseases listed at 38 C.F.R. § 
3.309(e) are based on findings provided from scientific data 
furnished by the National Academy of Sciences (NAS).  The NAS 
conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in Vietnam during the Vietnam era 
and each disease suspected to be associated with such exposure."  
64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of diseases 
shown to be associated with exposure to herbicides.  In the 
update was published in 2007, hypertension was not among the 
diseases found to have a scientific relationship such that it can 
be presumed that exposure to herbicides used in Vietnam during 
the Vietnam era was a cause of the disease.  72 Fed. Reg. 32395-
32407 (2007).  

As discussed above, the Board notes that on August 31, 2010, VA 
published a final rule amending 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease to the list of diseases 
associated with exposure to certain herbicide agents.  Note 3 at 
the end of the revised § 3.309 indicated that the term ischemic 
heart disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  75 Fed. Reg. 53202.  As such, the stay regarding 
these new presumptions is not applicable to this portion of the 
Veteran's claim.  The Board may therefore proceed with 
adjudication of the issue of entitlement to service connection 
for hypertension.

Regulations governing presumptive service connection for Agent 
Orange do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (1994).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Service connection cannot be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence, generally medical, establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

In this case, service personnel records reflected that the 
Veteran was stationed in the Republic of Vietnam during active 
service from June 1966 to April 1967.

Service treatment records did not show any complaints, findings, 
or diagnoses of the claimed disorders of hypertension, bilateral 
upper extremity peripheral neuropathy, or diabetic retinopathy.  
The Veteran does not contend otherwise.  He also makes no 
allegations as to continuity of symptomatology.  Rather, he 
consistently argues that these disabilities are either 
etiologically related to his exposure to Agent Orange or his 
service connected diabetes mellitus.

I.  Hypertension 

Post-service private treatment records dated in November 2003 
from Pavia Hospital noted that the Veteran had a remote history 
of a small myocardial infarction in 1994.  It was indicated that 
the Veteran underwent procedures, including left heart 
catheterization, coronary angiography, left ventriculography, and 
angiogeal vascular closure.  The examiner listed principal 
diagnoses of nonobstructive coronary artery disease and atrial 
fibrillation as well as a major secondary diagnosis of arterial 
hypertension. 

Additional post-service private treatment records dated in 2004 
and 2005 revealed treatment for elevated blood pressure and 
showed that the Veteran had undergone a cardiac catheterization.

A December 2005 VA Agent Orange Registry examination report 
listed a diagnostic impression of hypertension and history of 
atrial fibrillation. 

In a July 2006 VA hypertension examination report, the Veteran 
was noted to claim hypertension and a heart condition secondary 
to diabetes mellitus.  The Veteran reported a history of 
hypertension since the mid 1980s, diagnosed during a private 
hospitalization due to a myocardial infarction.  He indicated 
that he had a cardiac catherization in 2004 that showed normal 
coronary arteries and later was diagnosed with atrial 
fibrillation during that year.  The examiner diagnosed the 
following:  1)  arterial hypertension.  2)  Old myocardial 
infarction by history, not evident on thallium study.  3)  Status 
post cardiac catherization reported with normal coronary 
arteries, by history.  4)  Paroxysmal atrial fibrillation with 
adequate ventricular response.  5)  No evidence of myocardial 
ischemia in this examination.  

The examiner opined that the Veteran's hypertension was not 
likely related to his diabetes mellitus.  He observed that the 
Veteran's hypertension was diagnosed after diabetes.   More 
importantly, he indicated that there was no evidence of 
proteinuria.  

In a March 2008 statement, the Veteran asserted that the National 
Academy of Science had determined a relationship existed between 
hypertension and Agent Orange exposure. 

In an April 2008 VA diabetes mellitus examination report, the 
examiner indicated that there were cardiac symptoms related to 
diabetes, including angina, peripheral edema, occasional mid 
chest discomfort that resolves spontaneously, and palpitation 
associated with atrial fibrillation.  After reviewing 
unidentified medical records, the examiner diagnosed 
cardiovascular disease, including atrial fibrillation and 
hypertension.  He opined that hypertension was not a complication 
of diabetes but that it was worsened or increased by diabetes, as 
hypertension can be worsened by diabetes.  

The Veteran was afforded another VA diabetes mellitus examination 
in August 2009, which included a review of the Veteran's complete 
claims file as well as conducting the examination.  The examiner 
opined that hypertension was not a complication of diabetes and 
that diabetes did not cause or worsen the Veteran's hypertension 
in an August 2009 VA diabetes mellitus examination report.  He 
indicated that the Veteran's hypertension began back in the mid 
1980s and was independent of his service-connected diabetes, as 
available data showed no evidence of proteinuria or diabetic 
renal disease.  In the absence of diabetic renal disease by the 
1980s, the examiner reported that diabetes was not possibly the 
cause of hypertension. 


Service personnel records reflect that the Veteran was stationed 
in the Republic of Vietnam during active service from June 1966 
to April 1967; therefore, he is presumed to have been exposed to 
herbicide agents (Agent Orange).  However, the Veteran's 
hypertension, first diagnosed many years after service, was not 
shown to manifest to a compensable degree within one year after 
discharge as required under 3.309(a) and was not classified as 
one of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2010).  

Consequently, the Veteran's claim must be denied on these 
presumptive bases.  However, the regulations governing 
presumptive service connection for Agent Orange do not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service connection, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

As the Veteran currently has hypertension as noted in the medical 
evidence of record, Shedden element (1) is met.  The Veteran's 
service treatment records revealed normal cardiovascular findings 
and he does not claim to have suffered an in-service injury to 
his heart or to have developed any chronic hypertension in 
service.  Accordingly, Shedden element (2) is not met with 
respect to disease.  Concerning in-service injury, as the Veteran 
served in Vietnam, his exposure to Agent Orange is presumed.  38 
U.S.C.A. § 1116(f).  Shedden element (2) is established to that 
extent.  With respect to crucial Shedden element (3), causal 
relationship, the question presented, i.e., the relationship, if 
any, between the Veteran's claimed hypertension, and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the evidence of record did not show 
any relationship between his claimed hypertension and events 
during his military service.

The Board has also considered whether entitlement to service 
connection for hypertension is warranted on a secondary basis.  
As detailed above in order to establish service connection for a 
claimed disability on a secondary basis, there must be: (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin, supra.

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
hypertension.  With respect to Wallin element (2), it is 
undisputed that the Veteran is currently service-connected for 
diabetes mellitus.  Turning to crucial Wallin element (3), the 
July 2006, April 2008, and August 2009 VA examiners each 
addressed the issue of a nexus.  

Specifically, the April 2008 VA examiner indicated that the 
Veteran's hypertension was worsened or increased by his diabetes, 
as hypertension can be worsened by diabetes.  However, the Board 
finds that the physician's use of the phrase "can be" renders 
his opinion speculative and general.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  In addition, the probative 
value of this statement is further diminished by the fact that 
the examiner's conclusion is not supported by any medical 
rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry negligible 
probative weight).  Consequently, the Board notes that this 
evidence is insufficient to show that the Veteran's claimed 
hypertension was caused or aggravated by his service-connected 
diabetes mellitus.

By contrast, the July 2006 and August 2009 VA examiner's each 
came to the same conclusion in their examination reports, that 
hypertension was not likely related to his diabetes or, in the 
alternative, that hypertension did not cause or worsen the 
claimed hypertension.  The examiners each cited a complete 
rationale for their stated opinion, noting the absence of 
evidence of proteinuria and that hypertension had been diagnosed 
independently of the service-connected diabetes. 

In this case, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether the 
Veteran's service-connected diabetes mellitus caused or 
aggravated his claimed hypertension weighs against the claim.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).

II.  Diabetic Retinopathy 

A May 2006 VA eye examination report listed diagnoses of 
refractive error, blepharitis with secondary tear film 
instability, senile cataracts with good corrected visual acuity, 
and no observed diabetic retinopathy.  The examiner opined that 
loss of vision was caused by or a result of refractive error and 
symptoms of blepharitis.  He further opined that loss of vision, 
including cataracts, was not caused by or a result of diabetes 
mellitus.   

In an April 2008 VA diabetes mellitus examination report, the 
examiner indicated that there were visual symptoms related to 
diabetes, including loss of vision found with cataracts.  
Physical examination findings were listed as bilateral incipient 
cataracts.  After reviewing unidentified medical records, the 
examiner diagnosed visual impairment, including cataracts.  He 
opined that cataracts were not a complication of diabetes but 
that they were worsened or increased by diabetes, as cataracts 
can be worsened by diabetes.  

After reviewing the Veteran's claims file and conducting the 
examination, the examiner listed a diagnosis of refraction error, 
opining that it was not a complication of diabetes and that there 
were no diabetic retinal changes in an August 2009 VA diabetes 
mellitus examination report.

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability). "In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals 
for Veterans Claims (Court) has held in McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.

Here, as discussed above, evidence of the record shows that the 
Veteran has never been diagnosed as having diabetic retinopathy 
since he filed his claim for entitlement to service connection in 
October 2005.  As such, entitlement to service connection must be 
denied due to lack of a present diagnosis and Shedden element (1) 
is not met as to this appeal.

The Board has also considered whether entitlement to service 
connection for diabetic retinopathy is warranted on a secondary 
basis.  As to Wallin element (1), as noted above, a preponderance 
of the medical evidence of record does not demonstrate that the 
Veteran has a currently diagnosed diabetic retinopathy.  

III.  Peripheral Neuropathy of the Upper Extremities

In a June 2006 VA peripheral nerves examination report, the 
Veteran complained of weakness and pain of hands.  Physical 
examination findings of the upper extremities were listed as 4 
out of 5 muscle strength, no motor function impairment, normal 
sensory function, normal reflexes, no muscle atrophy, and no 
tremors.  VA electromyography (EMG) study findings dated in June 
2006 revealed normal findings.  While he noted a finding of 
neuralgia, the examiner noted that there was no clinical or 
electrodiagnostic evidence of peripheral neuropathy.  

A nerve conduction velocity (NCV) study dated in June 2006 from 
G. J., M. D. revealed complaints of upper extremity numbness and 
showed no evidence of peripheral neuropathy of the upper 
extremities. 

In an April 2008 VA diabetes mellitus examination report, the 
examiner indicated that there were diabetic related peripheral 
neuropathic symptoms, including paresthesias of both hands.  
Physical examination findings of the bilateral upper extremities 
were listed as normal temperature and color, no trophic changes 
or ulcer, no sensory loss, and normal radial pulse.  After 
reviewing unidentified medical records, the examiner noted that 
the Veteran suffered from peripheral edema due to non-diabetic 
related etiology. 

In an August 2009 VA peripheral nerves examination report, the 
Veteran complained of generalized peripheral neuropathy with a 
history of weakness, numbness, and tingling of upper extremities 
as well as paresthesias of the hands.  Physical examination 
findings of the bilateral upper extremities were listed as full 
muscle strength, no motor function impairment, and normal sensory 
function.  After reviewing the Veteran's claims file and 
conducting the examination, the examiner opined that there was no 
evidence to suggest arms involvement. 

In an August 2009 VA diabetes mellitus examination report, the 
Veteran complained of hand pain and parethesias.  Physical 
examination findings of the bilateral upper extremities were 
listed as normal temperature and color, no trophic changes or 
ulcer, no sensory loss, and normal radial pulse.  After reviewing 
the Veteran's claims file and conducting the examination, the 
examiner diagnosed rule out peripheral neuropathy of the upper 
extremities, referring to the August 2009 VA peripheral nerves 
examination report.  

Exposure to Agent Orange is conceded in this case, as service 
personnel records showed that the Veteran did serve in the 
Republic of Vietnam during active service from June 1966 to April 
1967.  However, as the evidence of record does not indicate that 
the Veteran suffered from acute and subacute peripheral 
neuropathy within a year after separation from service, he does 
not enjoy the presumption of service connection as per 38 C.F.R. 
§ 3.309(e).  As discussed above, the regulations governing 
presumptive service connection for Agent Orange do not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Here, as discussed above, evidence of the record shows that the 
Veteran has never been diagnosed as having peripheral neuropathy 
of the right and left upper extremities since he filed his claims 
for entitlement to service connection in October 2005.  As such, 
entitlement to service connection must be denied due to lack of 
present diagnoses and Shedden element (1) is not met as to both 
of these appeals.

The Board has also considered whether entitlement to service 
connection for peripheral neuropathy of the right and left upper 
extremities is warranted on a secondary basis.  As to Wallin 
element (1), as noted above, a preponderance of the medical 
evidence of record does not demonstrate that the Veteran has a 
currently diagnosed peripheral neuropathy of the right or left 
upper extremity.  

IV.  Additional Considerations

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Although the Veteran is competent to report that he experiences 
neurological manifestations of the hands and visual problems, he 
is not competent to provide testimony that diagnoses those 
conditions to be peripheral neuropathy or diabetic retinopathy.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because peripheral neuropathy and diabetic retinopathy are not 
diagnosed by unique and readily identifiable features, they do 
not involve a simple identification that a layperson is competent 
to make.  He is similarly not competent to attribute these 
conditions or his hypertension to his diabetes mellitus.  
Therefore, the Veteran's unsubstantiated statements regarding the 
nature and etiology of his neurological complaints of the hands 
and eyes are found to lack competency.  Moreover, his opinions on 
this matter, are outweighed by the negative VA opinions, which 
were prepared by physicians.

For the foregoing reasons, the claims for service connection for 
hypertension, diabetic retinopathy, peripheral neuropathy of the 
right upper extremity, and peripheral neuropathy of the left 
upper extremity must be denied on a direct and secondary basis.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus or to in-service 
herbicide exposure, is denied. 

Entitlement to service connection for diabetic retinopathy, to 
include as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for peripheral neuropathy of 
the right upper extremity, to include as secondary to service-
connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of 
the left upper extremity, to include as secondary to service-
connected diabetes mellitus, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


